Citation Nr: 0420732	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-28 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for hearing loss of 
the left ear, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hemorrhoids, also 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Atlantic County Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from September 1940 
to July 1947 and from August 1948 to March 1961.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from September 2002 and June 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The September 2002 rating 
decision denied the veteran's claims for ratings higher than 
10 percent for his left ear hearing loss and hemorrhoids.  
The June 2003 rating decision denied his claim for service 
connection for hearing loss in his right ear.

Unfortunately, further development is required regarding the 
veteran's claim of entitlement to service connection for 
hearing loss of the right ear, before actually deciding this 
claim.  So this claim is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part 
concerning this claim.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims for higher ratings for his left ear 
hearing loss and hemorrhoids, apprised of whose 
responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of these claims has been obtained.

2.  The veteran has level XI profound deafness in his left 
ear, but since his right ear is not service connected and he 
is not deaf in this ear, it is presumed that he has level I 
(i.e., normal) hearing acuity in his right ear.

3.  The veteran has external hemorrhoids without bleeding or 
thrombosis.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 10 
percent for the left ear hearing loss.  38 U.S.C.A. § 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.951, 4.1-4.14, 4.85, Diagnostic Code 6100 (2003).

2.  The requirements also are not met for a rating higher 
than 10 percent for the hemorrhoids.  38 U.S.C.A. § 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.951, 4.1-4.14, 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The September 2002 
rating decision appealed, the October 2003 statement of the 
case (SOC), and the March 2004 supplemental statement of the 
case (SSOC), as well as August 2002 and December 2003 letters 
to the veteran, notified him of the evidence considered and 
the pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claims.  And 
the August 2002 and December 2003 letters, in particular, 
apprised him of the provisions of the VCAA, the type of 
information and evidence needed from him to support his 
claims, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.  

While, in the August 2002 and December 2003 letters, the RO 
requested that the veteran identify and/or submit 
any supporting evidence within 30 days and 60 days, 
respectively, the letters also informed him that he had up to 
one year from the date of those letters to submit additional 
evidence.  And more than one year has passed since the August 
2002 VCAA letter.  It also has been more than 7 months since 
the December 2003 letter.  See also the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  
This new Act clarifies that VA may indeed make a decision on 
a claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained, and he was afforded several VA 
examinations.  In addition, he has had several opportunities 
to submit supporting evidence or to identify its existence so 
VA can obtain it for him.  But he and his representative have 
not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the August 2002 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claims for increased ratings in September 2002.  So there was 
due process compliance with the holding and mandated sequence 
of events specified in a recent precedent decision.  
See Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. 
Claims LEXIS 370 (June 24, 2004) ("Pelegrini II"), where 
the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  In Pelegrini II, just as in Pelegrini I, the court 
held, among other things, that VCAA notice must be provided 
to a claimant before an initial unfavorable decision by the 
agency of original jurisdiction (AOJ) on the claim.  Id.  The 
AOJ in this case is the RO in Philadelphia, and the RO did 
just that.  Consequently, there is no issue insofar as the 
timing of the VCAA notice.  And the content of the VCAA 
notice is sufficient for the reasons stated above.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, 
as here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).



Historically, the veteran was granted service connection for 
hearing loss of the left ear and hemorrhoids in an October 
1961 rating decision.  A 10 percent rating was assigned for 
each disorder, retroactively effective from May 1961, and has 
not changed during the years since.  So these ratings have 
been in effect for more than 20 years and, thus, are 
protected from reduction.  See 38 C.F.R. §  3.951(b) (2003) 
("A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.").

In February 2002, the veteran filed claims requesting higher 
ratings for his left ear hearing loss and hemorrhoids.  
Following VA examinations, a September 2002 rating decision 
confirmed and continued the 10 percent rating for each 
condition, and the veteran filed a notice of disagreement 
(NOD) in October 2002 initiating an appeal.  The RO issued a 
statement of the case (SOC) in October 2003, and he perfected 
his appeal that same month by filing a substantive appeal (VA 
Form 9).  Following an additional VA examination and the 
receipt of VA medical records, a supplemental statement of 
the case (SSOC) was issued in March 2004.  This appeal 
followed.

The pertinent medical evidence consists of VA medical records 
and VA examination reports.

A March 2002 VA medical record states the veteran has a 
history of hematuria, anemia, hypertension, and joint pain.

The veteran underwent a VA audiological examination in August 
2002.  According to the report, he had a left ear pure-tone 
threshold average of 98 decibels.  His speech recognition 
score for this ear was 0 percent.  The diagnosis was profound 
hearing loss of the left ear.  His right ear was noted as 
having moderately severe sensorineural hearing loss, with an 
average pure-tone threshold of 68 decibels and a speech 
recognition score of 76 percent.

The veteran also underwent a VA examination in September 2002 
regarding his hemorrhoids.  The report indicates that he 
related that he had bleeding with his stools in 1961, was 
diagnosed with hemorrhoids, and was treated with Preparation 
H.  He also reported experiencing bleeding on "rare 
occasions" since that time, but that a "work-up was never 
performed."  He complained of itching in the rectal area and 
expressed concern about the bleeding with bowel movements.  
Upon examination of his gastrointestinal system, his 
abdominal contour was normal, hepatospleno-organomegaly was 
absent, and his bowel sounds were normal.  There were no 
buccal, lingual, or pharyngeal ulcers or lesions.  A rectal 
examination showed a normal external anal sphincter tone and 
there were no palpable rectal masses.  The veteran had 
external hemorrhoids without bleeding or thrombosis.  The 
diagnosis was gastrointestinal bleeding secondary to 
hemorrhoids.

A March 2003 VA medical record indicates the veteran has a 
history of hearing loss, lumbar spinal laminectomy, 
hemorrhoids, tinnitus, hematuria, anemia, and hypertension.  
Also in March 2003, he requested that he be evaluated for a 
new hearing aid.

In June 2003, an audiological evaluation disclosed the 
veteran had asymmetric hearing loss, with right ear better 
than left.  He had severe to profound sensorineural hearing 
loss in the left ear with very poor speech discrimination and 
moderate to severe sensorineural hearing loss in the right 
ear with fair speech discrimination.

The veteran was fitted with a new left ear hearing aid in 
October 2003.

The veteran was most recently afforded a VA audiological 
examination in January 2004.  According to the report, he had 
an average left ear pure-tone threshold of 96 decibels, with 
a 0 percent speech recognition score.  His right ear had an 
average pure-tone threshold of 61 decibels, with a speech 
recognition score of 76 percent.  The examiner concluded that 
the veteran had profound sensorineural hearing loss of the 
left ear, with moderately severe sensorineural hearing loss 
of the right ear.



I.  Increased Rating for Left Ear Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a "mechanical" (i.e., 
nondiscretionary) application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Ratings for hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold, as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  The rating schedule establishes auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2002). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no effect on the 
veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
Unfortunately, as will be discussed below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this particular appeal.

According to the results of the hearing evaluations he has 
undergone, there simply is no basis for assigning a rating 
higher than 10 percent for the service-connected hearing loss 
in the veteran's left ear.  The clinical evidence of record 
shows that his left ear hearing loss is at Level XI, for 
profound deafness; this is the highest numeric designation 
available.  During his VA examination in January 2004, he had 
an average pure-tone threshold of 96 decibels in his left ear 
and 0 percent speech discrimination.  This correlates to 
Level XI hearing acuity for this ear.  Nevertheless, because 
his right ear is not service connected, and he is not deaf in 
this ear, it is presumed that he has Level I (meaning 
"normal") hearing acuity in this ear.  See 38 U.S.C.A. § 
1160(a) (West 2002).  Thus, a maximum 10 percent rating is 
assigned even where, as here, the hearing in his service-
connected left ear is at level XI.  38 C.F.R. §§ 4.14, 4.85, 
Table VII, Diagnostic Codes 6100 to 6101 (2003).  So there is 
no basis for assigning a higher rating.

In reaching this conclusion, the Board has considered whether 
the veteran is entitled to a higher rating on an extra-
schedular basis.  However, the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication the hearing loss in his left ear has caused marked 
interference with his employment (beyond that contemplated by 
the rating currently assigned) or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board does not have to refer this case to 
the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

II.  Increased Rating for Hemorrhoids.

The veteran currently has a 10 percent rating under 
38 C.F.R. § 4.114, Diagnostic Code 7336.  According to Code 
7336, a 10 percent rating is assigned for external or 
internal hemorrhoids that are large or thrombotic and 
irreducible, with excessive redundant tissue and frequent 
recurrences.  The next higher 20 percent rating is warranted 
for external or internal hemorrhoids with persistent bleeding 
and secondary anemia, or with fissures.  See 38 C.F.R. 
§ 4.114, Code 7336 (2003).

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation.  So a 
higher rating is not warranted.  The objective clinical 
evidence of record does not show that he has persistent 
bleeding of his external hemorrhoids or fissures due to his 
hemorrhoids.  While the Board acknowledges that the VA 
examiner diagnosed the veteran with gastrointestinal bleeding 
secondary to hemorrhoids, there was no actual clinical 
evidence of bleeding or thrombosis during the objective 
physical examination.  Moreover, the veteran's bleeding, if 
any, was described as occurring on "rare occasions" and, as 
such, could not be described as "persistent," which is 
necessary for a higher 20 percent rating.  Likewise, the 
medical evidence of record does not associate anemia with his 
hemorrhoids, and there were no palpable rectal masses.  
Therefore, his symptomatology most closely fits within the 
criteria for the currently assigned 10 percent rating.

The Board also has considered whether the veteran is entitled 
to greater compensation on an extra-schedular basis.  
However, he is not because the record on appeal does not 
suggest this case presents such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the veteran that 
his hemorrhoids result in marked interference with his 
employment (meaning beyond that contemplated by his current 
schedular rating) or necessitate frequent periods of 
hospitalization.  In addition, there is no indication that he 
has needed surgery for treatment of his hemorrhoids.  So 
there are no grounds for referring this case to the Director 
of VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Because, for the reasons stated, the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for the hemorrhoids, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  See 38 C.F.R. 
§ 4.3.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a rating higher than 10 percent for the left 
ear hearing loss is denied.

The claim for a rating higher than 10 percent for the 
hemorrhoids also is denied.




REMAND

Additionally, the Board observes that the veteran's claim for 
service connection for hearing loss of the right ear was 
denied by the RO in a June 2003 rating decision.  And when 
submitting his substantive appeal (VA Form 9, Appeal to the 
Board) in October 2003 to perfect his appeal concerning his 
claims for increased ratings for his left ear hearing loss 
and hemorrhoids, he also indicated that he disagreed with the 
RO's June 2003 decision denying service connection for his 
right ear hearing loss.  The Board construes his October 2003 
statement as a notice of disagreement (NOD) with the RO's 
June 2003 decision regarding this claim.  So this claim must 
be remanded to the RO for issuance of a statement of the case 
(SOC) concerning this additional issue, as opposed to merely 
referring this claim there.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
issue by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
concerning the claim for service 
connection for hearing loss in the right 
ear in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 
(West 2002).  This includes written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of this claim and the evidence, if any, 
the RO will obtain for him.  Also advise 
him that he should submit any relevant 
evidence in his possession concerning 
this claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  Send the veteran a statement of the 
case (SOC) concerning his claim for 
service connection for hearing loss of 
the right ear.  Advise him that he 
still needs to file a timely substantive 
appeal (e.g., a VA Form 9 or equivalent 
statement) concerning this claim, if he 
wants the Board to consider it, and 
inform him of the time limit for doing 
this.  If, and only if, he submits a 
timely substantive appeal concerning this 
additional issue should it be returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



